This appeal is from a decree in Chancery dismissing a petition for divorce filed by the husband for the cause of desertion.
The issue is entirely factual. This court does not lightly disturb factual findings of the lower tribunal. Croake v.Summit Trust Co., 119 N.J. Eq. 356. An inspection of the record discloses that the entry of decree of dismissal was proper and it is here affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — PERSKIE, J. 1. *Page 257